



WARNING

THIS IS AN APPEAL UNDER THE


CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Catholic Children's Aid Society of Toronto v. J.B.,
    2014 ONCA 609

DATE: 20140826

DOCKET: C58766

Blair, Pepall and Hourigan JJ.A.

BETWEEN

Catholic Childrens Aid Society of Toronto

Applicant (Respondent in Appeal)

and

J.B.

Respondent (Appellant)

Nancy Charbonneau, for the appellant

Rachel Buhler, for the respondent

Heard: August 21, 2014

On appeal from the judgment of Justice J. Patrick Moore
    of the Superior Court of Justice, dated April 11, 2014, dismissing an appeal
    from the order of Justice C. Curtis of the Ontario Court of Justice, dated July
    5, 2013.

ENDORSEMENT

[1]

The appellant mother appeals the order of a Superior Court judge
    dismissing her appeal from an order of an Ontario Court judge making the child,
    A.B., a Crown ward without any access by the appellant.

[2]

The child is currently four years old.  During his lifetime, he has been
    in the appellants custody for a total of approximately six months.  The
    appellant has not seen the child since August 14, 2013.

[3]

Prior to the five-day trial of the action, the child had been in care
    for 29 months, double the statutory time prescribed for a child of his age. 
    The appellant consented to a protection finding under s. 37(2)(b)(i) of the
Child
    and Family Services Act
, R.S.O. 1990 c.C.11.  The only issue at trial was
    disposition.

[4]

Before this court, the appellant submits that the trial judge made
    numerous palpable and overriding errors.  These errors included the trial
    judges findings on the childs behavioural problems; the appellants parenting
    abilities, mental health and judgment; and the childs dietary needs.  She
    states that the trial judge ignored material evidence that supported the
    appellants position, particularly that of Ms. Ihnat, an infant mental health
    counsellor.  The appellant further submits that for his part, the appeal judge
    erred in failing to find material error in the trial decision.

[5]

We do not agree.

[6]

The trial judge gave extensive and considered reasons for decision.  She
    recognized that the appellant had made impressive changes in her life but
    ultimately concluded that the best interests of the child were served by an
    order of Crown wardship.

[7]

While we accept that the trial judge may have overstated some of the
    evidence and misidentified the source, we do not consider the errors to have
    been palpable and overriding.  We are also not persuaded that the trial judge
    ignored material evidence. For instance, she clearly considered the evidence of
    Ms. Ihnat.  As she is entitled to do, the trial judge chose to give greater
    weight to the evidence of others. The appeals before this court and the
    Superior Court are not hearings de novo.

[8]

It follows that the appeal judge did not err in principle by failing to
    identify a material error in the trial decision. A deferential standard of review
    is applicable in family law cases in the context of a child welfare proceeding:
C. (G.C.) v. New Brunswick (Minister of Health and Community Services)
[1988] 1 S.C.R. No. 1073 and
Childrens Aid Society of Toronto v. G.S.
[2012] ONCA 783.

[9]

The appeal judge was satisfied that the trial judge had considered the
    childs best interests and had made no palpable and overriding errors. We see
    no basis on which to interfere.

[10]

The
    appeal is dismissed.

R.A. Blair J.A.

S.E. Pepall J.A.

C.W. Hourigan J.A.


